Exhibit 10.3

 

SHARE REPURCHASE AGREEMENT

 

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of this 4th day of December, 2011, by and among BUCK HOLDINGS, L.P., a Delaware
limited partnership (the “Seller”), and DOLLAR GENERAL CORPORATION, a Tennessee
corporation (the “Purchaser”).

 

RECITALS

 

WHEREAS, on November 21, 2011, the Seller delivered a demand registration notice
to the Purchaser regarding the offer and sale of shares of Common Stock, par
value $0.875 per share, of the Purchaser (the “Common Stock”), to the public in
a registered underwritten public offering, on the terms and conditions set forth
in such demand registration notice (the “Secondary Offering”).

 

WHEREAS, concurrently with and subject to completion of the Secondary Offering,
the Seller desires to sell to the Purchaser, and the Purchaser desires to
purchase from the Seller, a number of shares of Common Stock having an aggregate
value of $185,000,000, on the terms and conditions set forth in this Agreement
(the “Repurchase Transaction”).

 

WHEREAS, the board of directors of the Purchaser (the “Board”) has approved an
ongoing share repurchase program to purchase shares of Common Stock having an
aggregate value of up to $500,000,000, from time to time in the open market or
in privately negotiated transactions or a combination thereof as may be approved
by the Board.

 

WHEREAS, the Board formed a special committee of the Board (the “Special
Committee”) comprised solely of independent directors to determine whether or
not to authorize and to negotiate the terms of the Repurchase Transaction.

 

WHEREAS, the Special Committee has approved the Repurchase Transaction and
related transactions that may be required in connection with the Repurchase
Transaction.

 

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I
SALE AND PURCHASE OF SHARES

 

Section 1.1                                      Purchase.  Subject to the terms
and conditions of this Agreement, at the Closing (as defined below), the Seller
shall sell, assign, transfer, convey and deliver to the Purchaser, and the
Purchaser shall purchase, acquire and accept from the Seller, the number of
shares of Common Stock (the “Shares”) equal to $185,000,000.00 divided by the
Purchase Price (as defined below), rounded down to the nearest whole share.  The
purchase price for each Share shall be equal to the initial price to the public
per share of Common Stock in the Secondary Offering less all applicable
underwriting discounts and commissions (the “Purchase Price”), in each case as
set forth on the cover of the final Prospectus Supplement prepared in connection
with the Secondary Offering and filed by the Purchaser pursuant to
Rule 424(b) of the rules and regulations of the Securities and Exchange
Commission.

 

Section 1.2                                      Closing.  The closing of the
Repurchase Transaction (the “Closing”) will take place at the Purchaser’s
offices in Goodlettsville, Tennessee concurrently with the closing of the
Secondary Offering and the delivery to the underwriters of the shares purchased
in the Secondary

 

--------------------------------------------------------------------------------


 

Offering (the “Closing Date”).  At the Closing, (a) the Seller shall deliver or
cause to be delivered to the Purchaser all of the Seller’s right, title and
interest in and to the Shares (including delivery by electronic book entry form
through the facilities of the Depository Trust Company), together with all
documentation reasonably necessary to transfer to Purchaser right, title and
interest in and to the Shares and (b) the Purchaser shall pay to the Seller the
aggregate Purchase Price in respect of the Shares in cash by wire transfer of
immediately available funds in accordance with the wire transfer instructions
provided by the Seller to the Purchaser.

 

Section 1.3                                      Conditions.  The obligations of
each party to consummate the Repurchase Transaction and to effectuate the
Closing are subject to the concurrent completion of the Secondary Offering.  In
addition, the obligations of Purchaser to consummate the Repurchase Transaction
and to effectuate the Closing are subject to the satisfaction, in the reasonable
judgment of management of the Purchaser, of the following conditions at the time
of the Closing: (i) the Repurchase Transaction will be made in accordance with,
and not be in contravention of, the terms of applicable federal and state
securities laws and regulations or any other applicable laws or regulations;
(ii) the Repurchase Transaction will not render the Company unable to pay its
debts as they become due in the usual course of business and will not otherwise
violate Section 48-16-401(c) of the Tennessee Business Corporation Act;
(iii) the Repurchase Transaction is expected to be accretive to the Company’s
earnings per share, after giving effect to the Repurchase Transaction and any
related transactions; and (iv) the Purchase Price is expected to be less than
the underlying intrinsic value of the Shares, calculated based upon expected
future cash flows of the Company.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller hereby makes the following representations and warranties to the
Purchaser as to itself, each of which is true and correct on the date hereof and
the Closing Date and shall survive the Closing Date.

 

Section 2.1                                      Power; Authorization and
Enforceability.

 

(a)                                  Seller is a limited partnership duly
formed, validly existing and in good standing under the laws of the State of
Delaware and has the power, authority and capacity to execute and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. All consents, orders, approvals and other
authorizations, whether governmental, corporate or otherwise, necessary for such
execution, delivery and performance by Seller of this Agreement and the
transactions contemplated hereby have been obtained and are in full force and
effect.

 

(b)                                 This Agreement has been duly executed and
delivered by Seller and constitutes a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization and other similar
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles.

 

Section 2.2                                      No Conflicts. The execution and
delivery of this Agreement by Seller and the consummation by Seller of the
transactions contemplated hereby does not and will not constitute or result in a
breach, violation or default under (i) any agreement or instrument, whether
written or oral, express or implied, to which Seller is a party, (ii) Seller’s
limited partnership agreement or (iii) any statute, law, ordinance, decree,
order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, governmental authority, arbitrator, mediator
or similar body on the part of Seller, except, in each case, as would not
reasonably be expected to have a material adverse effect upon the ability of
Seller to consummate the Repurchase Transaction and perform its obligations
under this Agreement.

 

2

--------------------------------------------------------------------------------


 

Section 2.3                                      Title to Shares.  Seller is the
sole legal and beneficial owner of and has good and valid title to the Shares
and upon delivery to the Purchaser of the Shares to be sold by Seller to the
Purchaser, against payment made pursuant to this Agreement, good and valid title
to such Shares, free and clear of any lien, pledge, charge, security interest,
mortgage, or other encumbrance or adverse claim, will pass to the Purchaser.

 

Section 2.4                                      Sophistication of Seller. 
Seller (either alone or together with its advisors) has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the Repurchase Transaction. Seller has had the opportunity
to ask questions and receive answers concerning the terms and conditions of the
Repurchase Transaction and the Shares and has had full access to such other
information concerning the Shares and the Purchaser as it has requested. Seller
has received all information that it believes is necessary or appropriate in
connection the Repurchase Transaction.  Seller is an informed and sophisticated
party and has engaged, to the extent Seller deems appropriate, expert advisors
experienced in the evaluation of transactions of the type contemplated hereby.
Seller acknowledges that Seller has not relied upon any express or implied
representations or warranties of any nature made by or on behalf of the
Purchaser, whether or not any such representations, warranties or statements
were made in writing or orally, except as expressly set forth for the benefit of
Seller in this Agreement.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby makes the following representations and warranties to the
Seller, each of which is true and correct on the date hereof and the Closing
Date and shall survive the Closing Date.

 

Section 3.1                                      Power; Authorization and
Enforceability.

 

(a)                                  The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Tennessee and has the power, authority and capacity to execute and deliver this
Agreement, to perform the Purchaser’s obligations hereunder, and to consummate
the transactions contemplated hereby. All consents, orders, approvals and other
authorizations, whether governmental, corporate or otherwise, necessary for such
execution, delivery and performance by the Purchaser of this Agreement and the
transactions contemplated hereby have been obtained and are in full force and
effect.

 

(b)                                 This Agreement has been duly executed and
delivered by the Purchaser and constitutes a legal, valid and binding obligation
of the Purchaser, enforceable against the Purchaser in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization
and other similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

3

--------------------------------------------------------------------------------


 

Section 3.2                                      No Conflicts. The execution and
delivery of this Agreement by the Purchaser and the consummation by the
Purchaser of the transactions contemplated hereby does not and will not
constitute or result in a breach, violation or default under (i) any agreement
or instrument, whether written or oral, express or implied, to which the
Purchaser is a party, (ii) the Purchaser’s certificate of incorporation or
bylaws or (iii) any statute, law, ordinance, decree, order, injunction, rule,
directive, judgment or regulation of any court, administrative or regulatory
body, governmental authority, arbitrator, mediator or similar body on the part
of the Purchaser, except, in each case, as would not reasonably be expected to
have a material adverse effect upon the ability of Purchaser to consummate the
Repurchase Transaction and perform its obligations under this Agreement.

 

Section 3.3                                      Sophistication of Purchaser. 
Purchaser has such knowledge and experience in financial or business matters
that it is capable of evaluating the merits and risks of the Repurchase
Transaction.  Purchaser is an informed and sophisticated party and has engaged,
to the extent Purchaser deems appropriate, expert advisors experienced in the
evaluation of transactions of the type contemplated hereby.  Purchaser
acknowledges that Purchaser has not relied upon any express or implied
representations or warranties of any nature made by or on behalf of the Seller,
whether or not any such representations, warranties or statements were made in
writing or orally, except as expressly set forth for the benefit of Purchaser in
this Agreement.

 

ARTICLE IV
MISCELLANEOUS PROVISIONS

 

Section 4.1                                      Notice.  All notices, requests,
certificates and other communications to any party hereunder shall be in writing
and given to each other party hereto and shall be deemed given or made (i) as of
the date delivered, if delivered personally, (ii) on the date the delivering
party receives confirmation, if delivered by facsimile or electronic mail
(iii) three business days after being mailed by registered or certified mail
(postage prepaid, return receipt requested); or (iv) one business day after
being sent by overnight courier (providing proof of delivery), to the parties at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 4.1).

 

If delivered to the Purchaser, to:

 

Dollar General Corporation

100 Mission Ridge

Goodlettsville, Tennessee 37072

Attention: Susan Lanigan, Esq.

Facsimile No.: (615) 855-5517

 

with a copy to:

 

Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.

Baker Donelson Center

Suite 800

Nashville, Tennessee 37219

Attention: Sam Chafetz, Esq.

Facsimile No.: (901) 577-0854

 

if to the Seller, to:

 

Buck Holdings, L.P.

c/o Kohlberg Kravis Roberts & Co. L.P.

2800 Sand Hill Road

 

4

--------------------------------------------------------------------------------


 

Suite 200

Menlo Park, California 94025

Attention: Michael Calbert

Facsimile No.: (650) 233-6500

 

with a copy to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Marni Lerner, Esq.

Facsimile No.: (212) 455-2502

 

Section 4.2                                      Entire Agreement.  This
Agreement and the other documents and agreements executed in connection with the
Repurchase Transaction shall constitute the entire agreement between the parties
with respect to the subject matter hereof and shall supersede all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter of this Agreement.

 

Section 4.3                                      Assignment; Binding Agreement. 
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned, in whole or in part, by any of the parties without the prior
written consent of the other party. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and permitted assigns. Any
purported assignment not permitted under this Section 4.3 shall be null and
void.

 

Section 4.4                                      Counterparts.  This Agreement
may be executed and delivered (including by facsimile transmission) in one or
more counterparts, and by the different parties in separate counterparts, each
of which when executed and delivered shall be deemed to be an original but all
of which taken together shall constitute one and the same agreement. Copies of
executed counterparts transmitted by telecopy, telefax or electronic
transmission shall be considered original executed counterparts for purposes of
this Section 4.4.

 

Section 4.5                                      Governing Law; Waiver of Jury
Trial.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TENNESSEE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
IN THE STATE OF TENNESSEE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN
UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.  EACH OF THE PARTIES TO THIS
AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

Section 4.6                                      No Third Party Beneficiaries or
Other Rights.  This Agreement is for the sole benefit of the parties and their
successors and permitted assigns and nothing herein express or implied shall
give or shall be construed to confer any legal or equitable rights or remedies
to any person other than the parties to this Agreement and such successors and
permitted assigns.

 

Section 4.7                                      Amendments; Waivers.  This
Agreement and its terms may not be changed, amended, waived, terminated,
augmented, rescinded or discharged (other than in accordance with its terms), in
whole or in part, except by a writing executed by the parties hereto.

 

Section 4.8                                      Further Assurances.  Each party
hereto shall use its reasonable best efforts to do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments, and documents as
any other party hereto

 

5

--------------------------------------------------------------------------------


 

reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

Section 4.9                                      Severability.  In the event any
one or more of the provisions contained in this Agreement should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions, the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

Section 4.10                                Termination.  This Agreement may be
terminated and the Repurchase Transaction abandoned at any time prior to the
Closing (a) by mutual written consent of each party or (b) by either party if
the Secondary Offering has not been completed by December 20, 2011.

 

(Signatures appear on the next page.)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

 

 

THE PURCHASER:

 

 

 

DOLLAR GENERAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ David M. Tehle

 

Name:

David M. Tehle

 

Title:

Executive Vice President, Chief Financial

 

 

Officer

 

[Signature Page to Share Repurchase Agreement]

 

--------------------------------------------------------------------------------


 

 

THE SELLER:

 

 

 

BUCK HOLDINGS, L.P.

 

 

 

By: Buck Holdings, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Raj Agarwal

 

Name:

Raj Agarwal

 

Title:

Authorized Person

 

[Signature Page to Share Repurchase Agreement]

 

--------------------------------------------------------------------------------